Citation Nr: 0948634	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sleep apnea (claimed as 
sleep deprivation).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to 
August 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran was afforded a board hearing, 
held by the undersigned, in November 2009.  A copy of the 
hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran has claimed that he currently 
suffers from a sleeping disorder, diagnosed as sleep apnea, 
that was incurred during his period of active service.  See 
Board hearing transcript, p 5.  Although the Board regrets 
any further delay in adjudicating the Veteran's claim, 
pursuant to the duty to assist, his claim for entitlement to 
service connection for a sleep disorder must be remanded for 
further development.

The Board notes that, in order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  

The United States Court of Appeals for Veterans Claims 
(Court) held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran complained of a sleep disorder on 
multiple occasions during his period of active service.  On 
March 7, 2003, he reported with sleep disturbance, and he 
noted that he had experienced sleeping difficulty for the 
prior six months.  The examiner noted that the Veteran woke 
frequently during the night, and snoring was noted as well.  
Sleep apnea, however, had not been witnessed.  The Veteran 
was diagnosed with insomnia and referred for a pulmonary 
consult and sleep study.  

In October 2003, the Veteran reported that he had difficulty 
falling asleep for a period of three months.  At that time, 
he was diagnosed with insomnia and chronic rhinitis.  In 
August 2005, the Veteran sought treatment for stress 
management.  He stated that he was on "overload," and the 
examiner noted that he appeared fatigued and stressed.  A 
sleeping disorder was also noted.  See service treatment 
records, March 7, 2003; October 23, 2003; and August 11, 
2005.

Post service, a private provider diagnosed the Veteran with 
obstructive sleep apnea syndrome in September 2007, following 
a sleep study, just over a year following his separation in 
August 2006.  See private report, September 18, 2007.  That 
diagnosis was confirmed in October 2007 by an examiner at 
Wright-Patterson Air Force Base.  See report, October 30, 
2007.

During the Veteran's Board hearing in November 2009, he 
testified that he had experienced sleeping difficulty since 
2003, during his period of service.  See Board hearing 
transcript, p. 5.  Further, a statement authored by the 
Veteran's spouse noted that the Veteran's sleeping difficulty 
began in 2003.  See statement, November 2, 2009.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claim for service connection should be 
remanded for VA examination to determine whether the 
Veteran's current diagnosis of sleep apnea is etiologically 
related to his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of the Veteran's currently 
diagnosed sleeping disorder, and 
specifically to determine the likelihood 
that the Veteran's sleep apnea originated 
during his period of service.  After a 
review of the claims folder, to include 
service treatment records, the examiner 
should address the following:

Whether it is at least as likely 
as not that any currently-
diagnosed sleeping disorder 
originated during the Veteran's 
period of service, or is otherwise 
related to his period of service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records, to include the service treatment 
records dated March 7, 2003; October 23, 
2003; and August 11, 2005.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


